Citation Nr: 0522807	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-13 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The veteran served on verified active duty from November 1968 
to November 1971 with unverified active duty service from 
December 1967 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1999 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

During the pendency of this appeal the veteran has also 
raised the issues of entitlement to service connection for 
hemorrhoids, a hiatal hernia, residuals of a cyst, skin 
cancer and a psychiatric disorder.  Since these issues have 
not been adjudicated by the RO, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not show the veteran's 
current right foot disability is etiologically linked to his 
service or any incident therein.

2.  The evidence of record does not show the veteran's 
current bilateral hearing loss had its onset in service or 
within one year thereafter, and there is no objective 
evidence etiologogically linking it to his service or any 
incident therein.

3.  The evidence of record does not show the veteran's 
current tinnitus is etiologically linked to his service or 
any incident therein.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Bilateral hearing loss was neither incurred in nor 
aggravated by active military service; and an organic disease 
of nervous system cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a), 3.385 (2004).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the December 1999 and November 2002 rating decisions from 
which the current appeals originate.  He was provided with 
statements of the case in June 2000 and February 2003 and 
supplemental statements of the case in September 2002 and May 
2005, which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In September 2002, after the December 1999 rating decision, 
but prior to the March 2003 rating decision VA provided the 
veteran with the RO provided adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  While the notice provided to the 
veteran in September 2002 was not given prior to the first RO 
adjudication of the claim for service connection for a right 
foot disorder in December 1999, the notice was provided by 
the RO prior to certification of the claims, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO provided 
adequate notice to the veteran regarding what information and 
evidence is needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.  In 
this respect, the Board notes that the letter informed the 
veteran that he could tell VA about any additional 
information or evidence he wanted VA to obtain.  Although the 
letter did not specifically state the veteran could submit 
any evidence in his possession, it did state that he could 
provide VA with appropriate information to obtain evidence.  
Thus, the discussion contained in this letter furnished the 
veteran notice of the evidence he still needed to send to VA, 
the evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The content 
of this notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
compensation examination reports and personal statements.  
The veteran has not alleged that there are any other 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show he complained of a 
painful foot and bilateral plantar calluses in January 1968.  
At that time, the areas were debrided and padded with 
moleskin.  The service medical records show no relevant 
complaints, findings, treatment or diagnoses associated with 
hearing loss or tinnitus.  An August 1971 medical history 
report shows the veteran denied any ear or foot trouble.  The 
accompanying separation examination report shows the 
examination of his ears, lower extremities and feet was 
normal.  The examination report included an audiometric 
evaluation that revealed pure tone threshold levels, in 
decibels, as follows:






HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)
N/A
LEFT
15 (30)
0 (10)
0 (10)
N/A
0 (5)
N/A

(The figures in parentheses are provided for data comparison 
purposes, and represent pure tone threshold levels as per 
ANSI-ISO standards, as opposed to ASA standards, as 
represented by the figures not in parentheses.)  At the time 
of the veteran's service separation examination, no pertinent 
diagnosis was noted with regard to hearing loss.  In November 
1971, he signed a statement that there had been no change in 
his medical condition since the separation examination.

The veteran's military occupational specialty during service 
was radio operator.

Private treatment records, dating from April 1983 to October 
1990, show the veteran complained of sharp pain associated 
with a right foot callus.  He stated that he had had the 
callus for a long time.

An August 1999 letter from the veteran's private physician, 
P. S. Pinsker, D.P.M., indicates that the veteran had a 
chronic problem with a right foot deformity, described as a 
plantar flexed third metatarsal with a moderate callus lesion 
underneath the area.  

During his August 2000 personal hearing, the veteran 
testified that he began to have problems with his right foot 
within days of his entrance into service.  He testified that 
he got a blister from the ill-fitting boots issued him.  He 
went to the dispensary where the blister was lanced and 
bandaged.  He was released back to duty.  The veteran 
testified that he continued to have a problem with his right 
foot and returned to the dispensary at least 4 times for 
treatment.  The medical staff showed him how to treat his 
condition.  He testified that he would shave the callus and 
pad the area of the callus approximately every 6 weeks.  When 
he was deployed to Vietnam, he was issued new boots, but he 
felt that the damage had already been done to his right foot.  
The veteran testified that after service he sought treatment 
in the early 1970's from a private physician who had since 
died and whose records were unavailable.  Likewise, private 
hospital records of foot surgery conducted in 1978 or 1979, 
were unavailable.  The veteran testified that he began seeing 
one of his current private podiatrists in the early 1980's 
and began seeing the other in the 1990's.

In a September 2000 letter, Dr. Pinsker indicates that he 
initially saw the veteran in September 1983 for the chief 
complaint of a painful callus lesion underneath the second 
metatarsal head on the right foot.  The veteran indicated 
that the callus was of many years' duration.  In March 1984, 
the veteran underwent a V-wedge osteotomy performed on the 
right foot second metatarsal.  In May 1986, he developed a 
new callus underneath the third metatarsal head on the right 
foot and had Keragen implants.

Dr. Pinsker, in a May 2001 letter, notes the veteran's 
history of his foot problem beginning while he was in boot 
camp in 1967, as a result of ill-fitting boots, and noted 
that his condition gradually worsened.  Dr. Pinsker notes 
that from the history given him by the veteran, and based on 
his treatment of the veteran in the preceding 17 years, and 
opines that the foot deformity had gotten worse over time 
because of the improper boots he wore and not receiving 
proper initial treatment.  

In her written statement received in February 2004, the 
veteran's wife states that she married the veteran in April 
1971 and that he had a problem with his right foot as a 
result of ill-fitting boots given to him in basic training.  
She also states that his hearing had steadily declined from 
the day they met and that she believed it was because of his 
work in service in the communication field listening to 
static and tones while testing radios and also as a result of 
his barracks being very near continual heavy artillery fire.  

An October 2004 orthopedic examination report shows the 
veteran's claims file was reviewed.  Based on a review of the 
veteran's service medical and post-service medical records, 
as well as an examination of his right foot, the examiner 
opined that the veteran's current right foot disability did 
not have its onset during military service as the original 
complaint resolved prior to the veteran's discharge as noted 
in his written statements at discharge and the separation 
examination.  The examiner further opined that the current 
complaints and findings were unrelated to military service or 
any incident therein and developed subsequent to the 
veteran's discharge.

An October 2004 VA audiological examination report contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
20
20
20
45
50
N/A
LEFT
20
15
20
40
65
N/A

The speech recognition ability score was 94 percent in the 
right ear and 88 percent in the left ear.  The veteran's 
history of in-service noise exposure was noted, as well as 
his post-service exposure working in both in steel and paper 
mills.  The examiner diagnosed very slight sensori-neural 
hearing loss in the low frequencies, increasing over the high 
frequencies in the left ear.  The examiner noted that bone 
conduction testing was not done for the right ear.  The 
examiner opined that the veteran's tinnitus was not likely 
related to his military exposure since he had much more 
extensive loud noise exposure subsequent to discharge.  

A VA audio examination, conducted later that same month notes 
that the veteran's claims file was reviewed.  The examination 
report notes his complaints of tinnitus of long-term 
duration, and being louder in his right ear than his left.  
The report notes the veteran's in-service occupation of 
checking radio frequencies and his post-service occupations 
including working in a paper container factory and in steel-
related industry.  The diagnoses included sensorineural 
hearing loss and tinnitus.  The examiners opined that it was 
likely that his hearing loss was more related to his 
occupational noise exposure versus his in-service exposure to 
noise.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as sensoineural hearing loss).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Right Foot Disability

The veteran contends that his current right foot disorder is 
a result of ill-fitting boots initially issued him in basic 
training.

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his right foot 
disorder.  While the evidence reveals that he currently 
suffers from a painful callus lesion under the third 
metatarsal head of the right foot, the competent, probative 
evidence of record does not etiologically link his current 
right foot disorder to his service or any incident therein.  
In making this determination, the Board has a duty to analyze 
the credibility and probative value of the evidence of record 
and finds the October 2004 VA orthopedic examination report 
to be more probative than Dr. Pinsker's opinion in the May 
2001 letter.  Initially, the October 2004 examination report 
is based on a thorough review of the veteran's claims folder, 
including his service medical records, as well as examination 
of his foot, while Dr. Pinsker's opinion is based, in large 
part, on the history provided by the veteran.  A medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this 
respect, the Board notes that the veteran's history of 
incurring blisters in service as a result of ill-fitting 
boots is credible; however, the VA examiner had access to 
contemporary treatment records not available to Dr. Pinsker 
that clarified the veteran's in-service right foot condition.  
Further, the October 2004 VA examiner provided rationale, 
supported by evidence of record, for his opinion.  Therefore, 
the Board finds that the evidence does not provide the 
necessary etiological link, as the VA examiner has not linked 
the veteran's current right foot disorder to his service or 
any incident therein.

While the veteran and his wife believe his currently 
diagnosed right foot disorder is the result of his ill-
fitting boots issued in service, they are not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, supra; Espiritu v. Derwinski, supra.  Accordingly, 
the claim for service connection for a right foot disorder 
must be denied.

Bilateral Hearing Loss

The veteran contends that he currently has bilateral hearing 
loss as a result of his exposure to loud noises in service, 
including his work checking radio tones and being billeted 
next to an artillery unit.

While the evidence reveals that he currently suffers from 
bilateral hearing loss as defined by 38 C.F.R. § 3.385, the 
competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any noise exposure therein.  In fact, the October 
2004 VA audio examiner opines that the veteran's current 
bilateral hearing loss is more likely the result of post-
service noise exposure, citing the veteran's extensive work 
history in paper and steel mills.  Moreover, there are no 
post-service treatment records indicating bilateral hearing 
loss until 2004, over 30 years after the veteran's discharge 
from service.  

Again, although the veteran and his wife believe his 
currently diagnosed bilateral hearing loss is the result of 
his exposure to loud noise in service, they are not competent 
to provide evidence that requires medical knowledge.  
Grottveit v. Brown, supra; Espiritu v. Derwinski, supra.  
Accordingly, the claim for service connection for bilateral 
hearing loss must be denied.

Tinnitus

The veteran also contends that he currently has tinnitus as a 
result of his in-service exposure to loud noises.

While the evidence reveals that he currently suffers from 
tinnitus, the preponderance of the competent evidence of 
record does not etiologically link the veteran's current 
disability to his service or any noise exposure therein.  In 
fact, the October 2004 VA audiological examiner opines that 
the veteran's current tinnitus is more likely the result of 
post-service noise exposure.  There is no medical opinion of 
record etiologically linking his current tinnitus to his 
service.  

Although the veteran believes his currently diagnosed 
tinnitus is the result of his exposure to loud noise in 
service, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claim for 
service connection for tinnitus must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for a right foot disorder, bilateral 
hearing loss and tinnitus, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.  


ORDER

Service connection for right foot disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


